UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison Ave, 13th floor, New York NY 10022 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: 212-888-8123 Date of fiscal year end: October 31, 2007 Date of reporting period: April 30, 2007 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. STRALEM EQUITY FUND FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) STRALEM EQUITY FUND STATEMENTS OF ASSETS AND LIABILITIES April 30, 2007 (unaudited) ASSETS Investments, at fair value Common stocks (cost $98,459,868) $ 118,617,394 United States Government obligations (cost $2,999,579) 2,999,579 Money market mutual funds 3,708,834 125,325,807 Interest and dividends receivable 179,910 Prepaid expenses and other 43,799 125,549,516 LIABILITIES Advisory and administrative fees payable to adviser 120,822 Accrued expenses and accounts payable 6,677 127,499 Net assets applicable to outstanding shares of beneficial interest $ 125,422,017 Net asset value per share - based on 944,972.734 shares of beneficial interest outstanding (offering price and redemption price) $ 132.73 Analysis of net assets: Paid-in capital $ 104,355,126 Undistributed ordinary income 434,129 Net undistributed capital gains 475,236 Net unrealized appreciation 20,157,526 $ 125,422,017 See notes to financial statements 2 STRALEM EQUITY FUND PORTFOLIO OF INVESTMENTS IN SECURITIES April 30, 2007 (unaudited) Number of Shares/Face Value Fair Value Common stocks (94.65%): Aerospace
